The city seeks review (G. L. c. 30A, § 14) of the commissioner’s decision on April 11,1969, ordering installation of a sprinkler system in McPadden Memorial Manor used by the city for an infirmary. The appeal is before us (as it was before the Superior Court) on a case stated. The decision was made after a public hearing. The city appeals from a final decree affirming the commissioner’s decision. Pursuant to G. L. c. 143, § 3Q (as amended through St. 1968, c. 406) and § 54 (as appearing in St. 1943, c. 544, § 5), the commissioner had issued regulations governing rest, convalescent, and nursing homes. These required an approved fire alarm system, if possible connected with fire alarm headquarters. Such homes were to “be completely sprinklered . . . where, after hearing, the department finds such system necessary for the safety of persons.” The Manor is used to care for “old and infirm persons.” It is certified for occupancy by sixty-five persons. When this controversy arose it was occupied by forty persons of whom one-third were bed patients. Employees were in the building twenty-four hours a day. The Manor is of wood frame construction with brick veneer. Under § 3Q and the regulations, the commissioner may dispense with the necessity of a sprinkler system and rely on “alternative methods of fire protection.” The commissioner appropriately might have prepared a more complete written decision. See G. L. c. 30A, § 11 (8). In the circumstances, however, the somewhat meager decision (based on the recommendations and expert testimony of the State building inspector), taken with the report of the hearing board, adequately reflected the reasons for the decision. There was substantial evidence in support of the *889commissioner’s conclusion on the narrow, discretionary issue whether sprinklers should be required rather than possibly less expensive alternatives. The commissioner was not required to accept the views of the city’s wiring inspector. Cohen v. Board of Registration in Pharmacy, 350 Mass. 246, 251.
The case was submitted on briefs.
Max Rosenblatt, Assistant City Solicitor, for the City of Malden.
Robert H. Quinn, Attorney General, & Timothy F. O’Leary, Assistant Attorney General, for the Commissioner of Public Safety.

Decree affirmed.